Matter of Carino v Carino (2018 NY Slip Op 02461)





Matter of Carino v Carino


2018 NY Slip Op 02461


Decided on April 11, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2017-00774
 (Docket Nos. V-27548-13, V-27549-13, V-27551-13, V-27552-13)

[*1]In the Matter of Albino Carino, respondent, 
vAdela Carino, appellant. (Proceeding No. 1)
In the Matter of Adela Carino, appellant,
vAlbino Carino, respondent. (Proceeding No. 2)


Jeffrey C. Bluth, New York, NY, for appellant.
Karen P. Simmons, Brooklyn, NY (Lee Tarr and Janet Neustaetter of counsel), attorney for the children.

DECISION & ORDER
In a child custody proceeding, the mother appeals from an order of the Family Court, Kings County (Ann O'Shea, J.), dated December 12, 2016. The order, upon the mother's default in appearing at a continued hearing, denied her petition for custody of the parties' children and granted the father's petition for custody of the children. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeal is dismissed, without costs or disbursements; and it is further,
ORDERED that counsel's application for leave to withdraw as counsel is dismissed as academic, without costs or disbursements.
No appeal lies from the order dated December 12, 2016, as it was entered upon the mother's default in appearing at a continued hearing (see Matter of Andrew J.U.M. [Jelaine E.M.], 154 AD3d 758, 758-759; Matter of Iyana W. [Shamark W.], 124 AD3d 418; Matter of Jalaya A.C. [Deidra J.], 112 AD3d 623, 624).
SCHEINKMAN, P.J., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court